In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00184-CR
        ______________________________


        ANITA RENEE MCGILL, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 114th Judicial District Court
                Smith County, Texas
           Trial Court No. 114-0305-10




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                        MEMORANDUM OPINION

           Following her open plea of guilty to the State’s indictment charging that she had stabbed

Teresa Kate Hill, Anita Renee McGill was convicted of aggravated assault with a deadly weapon.

McGill was sentenced to an eight-year term of imprisonment and was ordered to pay court costs in

the amount of $570.00 and restitution in the amount of $17,516.55. She appeals 1 from the trial

court’s restitution order, complaining (among other points of error which we do not reach) that the

restitution order fails to specify to whom restitution should be paid. Because the trial court’s

order does not conform to the requirements of Article 42.037 of the Texas Code of Criminal

Procedure,2 we reverse the judgment only as it pertains to the issue of restitution and remand the

case to the trial court for further proceedings in accord with this opinion.

           After Hill was stabbed by McGill, she was taken by ambulance to East Texas Medical

Center Hospital for treatment. The State sought to impose restitution upon McGill, which would

cause reimbursement of the medical expenses incurred by Hill as a result of the stabbing. During

the hearing on punishment, the State asked for an award of restitution in the amount of $17,516.55.

In assessing the amount of restitution, the trial court took judicial notice of a “pre-sentence

investigation report, including any addenda,” after noting that there were no objections to the


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
2
    TEX. CODE CRIM. PROC. ANN. art. 42.037 (West Supp. 2010).

                                                        2
report of addendum. The presentence investigation (PSI) report contained a restitution form, an

affidavit, and supporting documentation specifying that as of August 25, 2010, the Crime Victims

Compensation Division was seeking restitution in the amount of $16,966.22 for sums paid to East

Texas Medical Center Hospital on Hill’s behalf. An addendum to the PSI report sought an

additional $550.33 of restitution to be paid to East Texas Medical Center-EMS as a “secondary

victim of this offense” for a statement for services which had been omitted from the PSI report.

       On appeal, McGill contended that the trial court’s restitution order failed to list the

beneficiary of the restitution. She complained that the trial court could not award restitution to

East Texas Medical Center-EMS under Article 42.037 because it was not a victim of the offense.

Because the amount of the restitution was based partially on an amount allegedly owed to East

Texas Medical Center-EMS, which was not a victim of the crime or another person eligible for

restitution, McGill also challenged the sufficiency of the evidence supporting the amount of

restitution. We address only the first issue brought to our attention.

       A “court that sentences a defendant convicted of an offense may order the defendant to

make restitution.”    TEX. CODE CRIM. PROC. ANN. art. 42.037(a); see TEX. CONST. art. I,

§ 30(b)(4). An order of restitution must require a defendant to:

       (i) make restitution directly to the person or agency that will accept and forward
       restitution payments to the victim or other person eligible for restitution under this
       article, including the compensation to victims of crime fund; (ii) make restitution
       directly to the victim or other person eligible for restitution under this article,
       including the compensation to victims of crime fund; or (iii) deliver the amount or



                                                 3
       property due as restitution to a community supervision and corrections department
       for transfer to the victim or person.

TEX. CODE CRIM. PROC. ANN. art. 42.037(g)(4). Article 42.01, Section 1(25) further states that a

judgment shall reflect:

       In the event that the court orders restitution to be paid to the victim, a statement of
       the amount of restitution ordered and:
               (A)     the name and address of a person or agency that will accept and
       forward restitution payments to the victim; or
               (B)     if the court specifically elects to have payments made directly to the
       crime victim, the name and permanent address of the victim at the time of
       judgment.

TEX. CODE CRIM. PROC. ANN. art. 42.01, § 1(25) (West Supp. 2010).

         In this case, although there is sufficient evidence to support the trial court’s order for the

amount of restitution to be paid, the trial court’s order does not specify the person or agency to

whom restitution will be paid, and no oral pronouncement on this matter was made. We note that

a specification by the trial court of the identity of the payee of the restitution would neither

increase nor decrease the sentence pronounced, but will only direct the disposition of the

restitution funds.

       Therefore, we reverse the trial court’s order as it pertains to the restitution to be paid and

remand for further proceedings in accord with this opinion. See Campbell v. State, 5 S.W.3d 693,

697 (Tex. Crim. App. 1999).




                                                  4
                                    Bailey C. Moseley
                                    Justice

Date Submitted:   July 18, 2011
Date Decided:     August 24, 2011

Do Not Publish




                                      5